Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 21, 2022

The Court of Appeals hereby passes the following order:

A22A1434. KASHKA SCOTT v. PRECIOUS ANDERSON.

      Precious Anderson obtained a family violence three-year protective order
against her ex-husband, Kashka Scott, who then filed this direct appeal. However,
appeals of orders in domestic relations cases — including actions arising under the
Family Violence Act, OCGA § 19-13-1 et seq. — must be initiated by filing an
application for discretionary appeal. See OCGA § 5-6-35 (a) (2); Schmidt v. Schmidt,
270 Ga. 461, 461-462 (1) (510 SE2d 810) (1999), disapproved on other grounds by
Gilliam v. State, 312 Ga. 60, 64 (860 SE2d 543) (2021). “Compliance with the
discretionary appeals procedure is jurisdictional.” Smoak v. Dept. of Human
Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). Scott’s failure to follow the
required appellate procedure deprives us of jurisdiction over this direct appeal, which
is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/21/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.